Citation Nr: 0329882	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had Army National Guard service from February 
1972 to October 1973, and active military service from 
October 1973 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
application to reopen a claim for service connection for 
hearing loss.  

In May 2002, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for hearing loss, and directed additional 
evidentiary development of this issue in accordance with 38 
C.F.R. § 19.9(a)(2).  

The veteran testified at a Travel Board hearing in November 
2001.  A transcript of that hearing is of record.  During the 
hearing, the veteran indicated that he has tinnitus that 
began during service.  (See Travel Board hearing transcript, 
page 9.) The Board refers this matter to the RO for 
appropriate action.  

During development of the issue pending appeal, the veteran 
also raised claims for a total disability rating based on 
individual unemployability, entitlement to the initial 
assignment of a rating in excess of 40 percent for a cervical 
spine disability, and entitlement to an effective date for 
the grant of service connection for a cervical spine 
disability, prior to April 26, 1999, based on alleged clear 
and unmistakable error in a May 1998 Board decision.  These 
claims are also referred back to the RO for initial 
development and consideration.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), and at the direction of 
the Secretary, the Board began conducting evidentiary 
development of appealed cases directly.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  In May 
2002, the Board initiated evidentiary development, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2).  This 
development (collection of  additional medical records and VA 
examination with evidence review and request for an opinion) 
was completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additionally developed evidence without 
first remanding the case to the agency of original 
jurisdiction (RO) for initial consideration, and without 
having to obtain an appellant's waiver.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to consider the additional 
evidence (colleted medical records and the report of June 
2003 VA audiometric examination) in the first instance.

In regard to the June 2003 VA audiometric examination, the 
Board points out that the veteran submitted two copies of 
this examination report (conducted by R.W., Au. D.) upon 
which he identified two inconsistencies, including differing 
reported values for the average pure tone decibel loss for 
the relevant frequencies for the left ear, and diametrically 
opposed opinions of the relation of hearing loss disability 
to incidents of military service.  The RO should clarify this 
matter, to include obtaining the actual June 2003 VA 
audiometric examination report conducted by R.W., Au. D.

Accordingly, this case is REMANDED for the following action:

1.  The RO should initially obtain the 
actual June 2003 VA audiometric 
examination report conducted by R.W., Au. 
D (and if necessary, this clinician 
should be contacted directly for 
clarification).  Any remaining confusion 
between the two copies of this report 
submitted by the veteran must be fully 
resolved (and should the benefit not be 
granted, explained in an SSOC).     

2.  The RO must also assure compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002) and its implementing regulations.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss, 
with consideration of all evidence 
collected pursuant to the Board's 
directed development, to include the 
recently received additional medical 
records and VA audiometric examination of 
June 2003.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, and give the 
veteran and representative an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board after compliance 
with all appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


